Eish, C. J.
The trial court did not err in overruling a general demurrer to a petition in a suit for damages brought against a county, in which the petitioner alleged that he was the owner of certain land situated within the county, and that the commissioners of roads and revenues thereof had taken his land for public use, without his consent, by cutting a public road through it, felling and destroying timber, and separating by the road a strip of land of described shape from the rest of the tract, thereby depreciating the value of the strip in a given amount. The suit was brought within twelve months from the time the claim for such damages arose. Adkins v. Crawford County, 135 Ga. 679 (70 S. E. 335); Dement v. DeKalb County, 97 Ga. 733 (25 S. E. 382).

Judgment affirmed.


All the Justices concur, except Atkmson, J., absent.